Citation Nr: 1819521	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  17-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with degenerative disc disease (lower back disability) prior to January 17, 2014 and in excess of 20 percent therefrom.

2.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy involving the femoral nerve.

3.  Entitlement to an effective date earlier than July 15, 2010 for the award of a 40 percent rating for lower back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from March 1959 to March 1979.  He was awarded the Republic of Vietnam Gallantry Cross Medal with Palm Medal. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO).  The September 2012 rating decision assigned an evaluation of 40 percent for lower back disability.  The April 2014 rating decision reduced the Veteran's 40 percent evaluation for lower back disability to 20 percent effective January 17, 2014.  Although the matter was not before the RO, the RO also denied an earlier effective date for the lower back disability.  The appellant timely appealed the decisions with a notice of disagreement received by VA in the same month.  After the RO issued a statement of the case in May 2017, the appeal was perfected with the timely filing of a substantive appeal in July 2017.

The Board notes that a September 2012 rating decision by the RO granted service connection for left lower extremity radiculopathy involving the femoral nerve and an evaluation of 20 percent was assigned.  This decision is final because neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.  However, as the rating criteria for the spine provide for separate evaluations for objective neurologic abnormalities, the issue of an increased rating for a lower extremity neurological disability is under the Board's jurisdiction as part and parcel of the underlying claim of a higher rating for the lower back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 n.1 (2017).

The appellant and his spouse testified before the undersigned Veterans Law Judge at an October 2017 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.  The undersigned kept the record open for thirty days to allow the appellant to submit additional evidence. 

The appellant also testified before a decision review officer at a December 2016 hearing at the RO.  A hearing transcript has been associated with the claims file and reviewed.

The Board notes that in a December 2014 rating decision, the RO implemented a November 2014 Board decision granting service connection for bilateral knee disabilities.  This award constitutes a full grant of the service connection benefit sought for bilateral knee disabilities, and this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to higher disability ratings for lower back disability and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The appellant filed an informal claim of entitlement to service connection for herniated disc on July 15, 2010. 

2.  In a July 2011 rating decision, the RO granted service connection for lower back disability and assigned an evaluation of 40 percent effective July 15, 2010.  The appellant was notified of the decision and of his appellate rights in an August 2011 letter; he did not file a timely appeal.

3.  In a September 2012 rating decision, the RO continued the evaluation of the Veteran's lower back disability at 40 percent.

4.  In October 2012, the Veteran filed a request for reconsideration for an earlier effective date for the award of a 40 percent rating for lower back disability.  In a March 2013 telephone call, the Veteran was informed he needed to submit a notice of disagreement.  The Veteran did not file a timely notice of disagreement.
 

CONCLUSION OF LAW

As the Veteran's claim for an effective date earlier than July 15, 2010 for the award of a 40 percent rating for lower back disability is a freestanding claim over which the Board has no jurisdiction, the claim must be dismissed. 38 U.S.C. § 7105(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the issue of entitlement to an effective date earlier than for the award of a 40 percent rating lower back disability and decided on the matter based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties with respect the issue.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). 

As in effect prior to March 24, 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

The provisions of 38 U.S.C. § 5110  refer to the date an "application" is received. The "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000). The benefit sought must be identified (see Stewart v. Brown, 10 Vet. App. 15, 18 (1997)), but need not be specific (see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57   (1995).

The CAVC has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380   (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 (1997). In Lalonde, the CAVC stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Similarly, in Williams v. Gober, 10 Vet. App. 447, 451   (1997), the CAVC held that an effective date for the grant of service connection will not be any earlier than the date of receipt of claim, in cases such as this one, where the claim upon which the award is granted is filed more than one year after the claimant's separation from service.

In this case, on July 15, 2010, the Veteran filed an informal claim of service connection for herniated disc.  The RO, in a July 2011 rating decision, granted service connection for lower back disability and assigned an evaluation of 40 percent effective July 15, 2010.  In the October 2012 request for reconsideration, the Veteran sought an effective date prior to July 15, 2010 for the award of a 40 percent rating for lower back disability. He contends that a rating of 40 percent should have been granted effective May 1979, the date of his separation from service.  E.g., 06/22/2017, Form 9.

The Veteran did not assert entitlement to an earlier effective date for a 40 percent rating for lower back disability until he filed the October 2012 request for reconsideration.  To this end, the U.S. Court of Appeals for Veterans Claims (CAVC) has held that when an effective date is assigned in a final, unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As the July 2011 rating decision is final with respect to the assigned effective date for the award of service connection and the assignment of a 40 percent disability rating for lower back disability, the Veteran's subsequent claim for an effective date prior to July 15, 2010 is considered a free-standing claim.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any such free-standing claim for an earlier effective date for the benefit awarded.  The Veteran's claim must, therefore, be dismissed.


ORDER

The appeal for an effective date earlier than July 15, 2010 for the award of a 40 percent rating for lower back disability is dismissed.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues of entitlement to higher disability ratings for lower back disability and left lower extremity radiculopathy.

A VA spine examination was conducted in May 2017.  The Veteran has contended, however, that at the examination no goniometer was used, but rather sticks with no graduated markings were employed.  06/22/2017, Form 9; accord 10/27/2017, Hearing Transcript, at 10.  The use of a goniometer in measuring the limitation of motion is indispensable in examinations conductions within the VA.  38 C.F.R. § 4.46.  For this reason, the Board finds that the May 2017 VA examination is not adequate for adjudication purposes.  Accordingly, the Board finds that an additional examination is necessary to assess the current severity of the lower back disability and associated radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Sanders v. Principi, 17 Vet. App. 232 (2003); Stegall, 11 Vet. App. at 271; Hicks v. Brown, 8 Vet. App. 417, 422 (1995)) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

As the Board is remanding the issue of entitlement to a higher lower back disability rating, the matter of entitlement to a higher disability rating for radiculopathy should be remanded because the claims are intertwined.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

The Board notes that the VA made a formal finding that service treatment records are unavailable for review.  09/21/2012, VA Memo.  Those records were not lost by any fault of the appellant.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365, 368 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since January 2018.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, including Roman Medical Group, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination with an examiner other than the May 2017 VA examiner, so as to assess the current severity of the lower back disability and associated radiculopathy.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.  The examination report should expressly note that a goniometer was used for measuring limitation of motion. 

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


